Citation Nr: 0604397	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to a rating in excess of 40 percent for right 
knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to May 1974. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 (the 
veteran was notified in January 2000) rating decision of the 
Honolulu Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In his substantive appeal the veteran 
requested a Travel Board hearing.  In November 2002 he 
cancelled his hearing request.  The case was before the Board 
in July 2004, when it was remanded for additional development 
(and notice).

Along with a letter forwarded to the Board in November 2005 
the veteran attached a statement from a previous employer 
(without a waiver of RO review of such evidence).  As the 
information in the letter is cumulative to what was already 
of record (and adds no new information to the record), the 
Board finds that referral of this additional item of evidence 
received to the RO for their initial consideration is not 
necessary.  Notably that the veteran could not maintain 
employment as a truck driver because he could not lift and 
took narcotic medication was well-established by the previous 
record, and is not in dispute.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F 3d 1339 
(Fed. Cir. 2003).


FINDING OF FACT

The veteran's service connected right knee disability is 
manifested by limitation of extension to 16 degrees, full 
flexion, and no instability; ankylosis is not shown.


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the 
veteran's service connected right knee disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (Codes) 5256, 5257, 5260, 5261 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the instant case, the rating decision on appeal preceded 
enactment of the VCAA.  When the case came before the Board 
in July 2004, it was noted that the veteran had not yet 
received full content-complying notice, and, in part, the 
remand ordered such notice.  Content-complying notice was 
provided by a letter to the veteran in August 2004 (including 
at p. 2 to submit any evidence any evidence in his possession 
that pertains to his claim), and an August 2005 statement of 
the case (SOC) advised the veteran of the updated status of 
his claim/appeal.  The veteran has had ample time to respond 
and supplement the record.

As for the duty to assist, all records identified by the 
veteran have been secured.  He has been afforded VA 
examinations (including pursuant to the Board's remand).  The 
record is complete.  The duty to assist is met.


II.  Factual Background

The rating decision on appeal increased the rating for the 
veteran's right knee disability from 30 percent to 40 
percent.  

The veteran's service medical records reveal that he 
underwent a lateral meniscectomy of the right knee after 
sustaining a knee injury in service.  The service connected 
entity encompasses degenerative changes (arthritis) noted in 
the knee joint.

An October 1998 outpatient clinic progress note reveals that 
the veteran obtained Soma, Tramadol, and Vicodin for pain.  
He had a previous history of drug abuse, and was on a 
narcotics watch.

In his January 1999 correspondence seeking an increased 
rating for his right knee disability, the veteran stated that 
the knee gave way, causing him to fall; that he wore a brace 
to help with walking; and that he also borrowed a friend's 
cane on occasion.

In a report of a physical therapist's evaluation of the 
veteran in March 1999, it was noted that the veteran had worn 
a brace on his right knee for 4 years.  Range of motion of 
the knee was -34 degrees extension to 90 degrees flexion.  It 
was noted that tests for stability could not be done due to 
pain.  The therapist commented that the veteran was having 
pain and problems with such functions as climbing stairs.  

March 1999 X-rays of the right knee revealed osteoarthritis.

In a statement received in April 1999, BKF, M.D., noted that 
the veteran was having daily knee pain despite pain 
medication. 
On November 1999 VA examination of the right knee, the 
veteran complained of locking, instability, swelling, 
stiffness, pain, weakness, and fatigability.  He indicated 
that during flares he could not bear weight, and had to use 
crutches.  At other times he used a cane.  Range of motion 
studies revealed extension lacked 35 degrees of full 
extension, and flexion was from 35 degrees to 60 degrees.  
Motion was pain-limited, with guarding, muscle spasm in the 
hips, Ligaments could not be fully tested due to complaints 
of pain.  

In July and October 2000, BKF, M.D., stated that the veteran 
would not be able to engage in employment that required 
bending, lifting, squatting, or kneeling.  Steroid injections 
provided only temporary relief, and the veteran had a chronic 
problem with pain.  

In a statement by BKF, M.D. (as staff physician at a VA 
facility) noted that the veteran had a flare of knee pain 
while doing a lot of lifting at work.  Examination revealed 
cap crepitus, but stable ligaments.  The veteran was given an 
injection in the knee, which provided relief.  He was advised 
he could drive at work

In a May 2001 statement, Dr. BKF (on a private clinic 
letterhead) indicated (in essence) that due to his right knee 
the veteran could not engage in prolonged sitting or standing 
(and was on narcotic medication).

On VA examination in May 2001, the veteran complained of 
daily knee pain, for which he took 60 mg. of morphine daily 
(and other analgesic medications).  Examination revealed 
active right knee motion from 30 to 75 degrees (the veteran 
would not permit passive testing due to pain complaints).  
The knee was stable, with all ligaments intact.  The examiner 
commented that the veteran would require some sort of semi-
sedentary employment, but could perform work even if some 
limited amount of lifting or standing was required.

2001 and 2002 VA outpatient records show the veteran was seen 
for complaints of knee pain.  He sought medication (including 
narcotic) and a knee brace.  

In August 2004, PC, CPO, advised that the veteran had been 
provided a sleeve brace (with hinges).  It was noted that the 
right knee would not fully extend, and that motion stopped at 
15-20 degrees flexion.  The veteran complained of cruciate 
ligament and rotational instability.  An orthopedic consult 
was recommended.

In correspondence received in October 2004, the veteran's 
wife (and office supervisor at his last place of employment) 
indicated that he because of functional limitations due to 
his right knee disability the veteran was let go from 
employment 3 months after starting in November 1999.  She 
advised that the medications he took daily for knee pain 
included: Oxycodone, acetaminophen, morphine, and a cream and 
analgesic balm.

In a drivers' license medical report in July 2003, it was 
noted that the veteran was on Percocet for right knee pain 
(without any side effects).

In February 2005, PC, CPO, noted that the veteran had a right 
knee brace that prevented extension beyond 172 degrees (to 
stop extension before it became painful).

On April 2005 VA orthopedic examination of the veteran's 
right knee, it was noted that the veteran wore a right knee 
brace even though the knee was not unstable.  He had a 16 
degree flexion contracture of the right knee(i.e., extension 
was 16 degrees short of full), and that flexion was full to 
125 degrees.  Physical findings included a stable knee on 
both sides, and effusion of the knee.  All ligaments were 
intact.  The examiner opined that the veteran's brace was not 
indicated (and was probably responsible for the flexion 
contracture).  The examiner further reported that there was 
no motion or function limitation due to pain.  The veteran 
walked with a rapid gait, did not limp, and did not use a 
cane.  He appeared to be totally pain-free while walking, and 
the examiner thought the veteran was being over-medicated.

In an October 2005 statement, a representative of the 
veteran's last employer indicated, in essence, that he had to 
be terminated because of regulations that precluded him from 
driving while taking his medications for right knee pain, and 
because he could not preform functions such as bending or 
lifting.
III.  Criteria and Analysis

Disability ratings are determined by comparing manifestations 
of the disability to the criteria in a schedule of ratings 
that is based, as far as practicable, on average impairment 
of earning capacity resulting from the disability in civil 
occupations.  There are separate diagnostic Codes for the 
individual disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

The veteran's service connected right knee disability (which 
encompasses residuals of meniscectomy with arthritis) may be 
rated either based on limitations of motion, i.e., flexion 
and extension, or based on subluxation or instability (or 
both).  See 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261.

Under Code 5257, recurrent lateral instability or subluxation 
of a knee is rated 30 percent, when severe; 20 percent, when 
moderate; 10 percent, when slight.  38 C.F.R. § 4.71a.

Under Code 5260, limitation of flexion is rated 30 percent 
when to 15 degrees; 20 percent when to 30 degrees; 10 
percent, when to 45 degrees; and 0 percent, when to 60 
degrees.  38 C.F.R. § 4.71a.

Under Code 5261, limitation of extension is rated 50 percent, 
when to 45 degrees; 40 percent, when to 30 degrees; 30 
percent, when to 20 degrees; 20 percent when to 15 degrees; 
10 percent, when to 10 degrees; and 0 percent, when to 5 
degrees.  38 C.F.R. § 4.71a.

The recent VA examination showed that the veteran had 
extension limited to 16 degrees, and that flexion was full, 
with no instability shown.  Under the criteria outlined 
above, such limitations warrant at most a 30 percent rating 
for limitation of extension (more than to 15 degrees, less 
than to 20 degrees); a noncompensable rating for limitation 
of flexion; and a noncompensable rating for subluxation or 
instability (See 38 C.F.R. § 4.31), resulting in a combined 
rating obviously no greater than the 40 percent now assigned.  
See 38 C.F.R. § 4.25.

While the disability could potentially be rated higher under 
alternative criteria for anklyosis (Code 5256), ankylosis has 
not been clinically noted, and a rating under those criteria 
would not be proper. 

The veteran's argument for a rating in excess of 40 percent 
appears to be premised on an allegation of extraschedular 
factors (i.e., marked interference with employment see 
38 C.F.R. § 3.321).  The veteran has submitted statements 
showing the impact the disability had on his last employment 
as a truck driver, and the Board has considered whether 
referral for extraschedular consideration is warranted.  
While the record does show that the right knee disability may 
preclude employment that requires prolonged standing or 
walking, it does not suggest that the knee disability is such 
as to cause marked interference with employability (and 
specifically sedentary forms of employment).  In fact, the 
more comprehensive recent competent evidence of record (see 
May 2001 and April 2005 VA examination reports) appears to 
suggest that even employment that requires limited amounts of 
walking or standing would not be incompatible with the right 
knee disability (notably, on the April 2005 examination, 
walking was described as rapid, pain-free).  As other 
extraschedular factors, such as hospitalizations for the 
right knee disability also are not shown, referral of the 
claim for extraschedular consideration is not indicated.  
38 C.F.R. § 3.321.

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.


ORDER

A rating in excess of 40 percent for the veteran's service 
connected right knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


